EXHIBIT 10.1

 

ADVISORY AGREEMENT

 

This Advisory Agreement (the “Agreement”) is made and entered into as of this
8th day of October 2020 (“Effective Date”) by and between Cosmos Holdings, Inc.
(the “Company”), having its principal place of business at 141 West Jackson,
Blvd, Suite 4236, Chicago, IL 60604 and PGS Ventures B.V an Amsterdam
Corporation (“Advisor”) having its principal place of business at
Valkenburgerstraat, 188B, Amsterdam, Nord Holland NC 1011.

 

RECITALS

 

WHEREAS, the Company desires to obtain independent advisory and consulting
services in connection with its business;

 

WHEREAS, the Advisor is engaged in the business of providing advisory services
and advising companies in connection with their business as hereinafter set out;
and

 

WHEREAS, the Company desires to engage Advisor to perform certain consulting
services for it, and Advisor desires to perform consulting services for the
Company, subject to the terms and conditions of this Agreement.

 

NOW THEREFORE, for the mutual promises contained herein, the parties hereto
agree as follows:

 

AGREEMENT

 

1. ENGAGEMENT BY ADVISOR.The Company hereby engages Advisor and Advisor hereby
agrees to hold himself available to render, and to render at the reasonable
request of the Company, independent advisory and consulting services for the
Company to the best of his ability (the “Services”), upon the terms and
conditions hereinafter set forth.

 

A. Duties. Advisor shall perform those services as reasonably requested by the
Company from time to time, including but not limited to the Services as set
forth in Subsection C. below. Advisor shall devote Advisor's commercially
reasonable efforts and attention to the performance of the Services for the
Company on a timely basis. Advisor shall also make himself available to answer
questions, provide advice and provide Services to the Company upon reasonable
request and notice from the Company. It is mutually understood that the Advisor
shall not be accountable for operational duties.

 

B. Responsibilities. Assist with the strategic analysis of the Company’s
business objectives and specific advice on balancing these objectives with the
expectations of the US capital markets.

 

C. Scope of Work.

 

1. Capital Market Advisory – Provide capital market advisory services, enabling
the Company to better achieve its financial goals.

 

2. Corporate Director – Upon election, Peter Goldstein, the Managing Directorof
the Advisor, shall serve the Company as a member of the Board of Directors and
shall at all times comply with the lawful and reasonable directions of the Board

 

  1



 



 

 

3. Financing Services

 

a) Using its reasonable efforts to identify and introduce the Company to
prospective financial investors, senior lenders, strategic corporate investors,
acquirers of assets, merger partners and/or other sources of capital
(“Transaction”);

 

b) Evaluating Transaction proposals on behalf of the Company and providing
guidance with respect to the Transaction structure and valuation;

 

c) Assisting in any discussions or negotiations of any Transaction, as requested
by the Company; and

 

d) Working with the Company and its professionals in closing any Transaction as
deemed appropriate and necessary. 

 

4. Merger and Acquisition Services

 

a) Using its reasonable efforts in identifying and introducing the Company to
prospective acquisition candidates, including target acquisitions, potential
acquirors of the Company, merger partners and strategic partners (collectively,
“Targets”);

 

b) Providing advice and assistance in connection with structuring and
negotiating of any merger or acquisition;

 

c) Performing financial, strategic and valuation analyses of Targets, whether
proposed by the Advisor or the Company; and

 

d) Working with the Company and its professionals in closing any Merger or
Acquisition as deemed appropriate and necessary.

 

 

5. Organizational Meetings

 

a) Biweekly Organizational meetings with the “working” team Meeting to review
developments, discuss any potential challenges and establish action steps,
results, timelines and responsibilities;

 

b) Board Meetings on a quarterly basis or as otherwise requested by the Chairman
of the Board; and

 

c) In person Meetings as requested by the Company management. 

 

2. TERM. The term of this Agreement shall commence upon execution of this
Agreement and shall continue for twelve (12) months thereafter unless or
otherwise terminated pursuant to the terms of this Agreement or otherwise
extended by agreement of both parties.

 

3. COMPENSATION. The Company agrees to compensate the Advisor in the following
manner as consideration of the Services to be rendered hereunder:

 

a) A monthly fee of $8,000 per month payable in common stock per month valued at
the trading price of the Company’s common stock on the OTCQB on the date of
issuance until such time as the Company completes its NEO listing. Said shares
shall be shares to be sold at the price of $.01 per share;

 

b) A monthly fee of $10,000 per month payable with such amount paid $5,000 in
cash and $5,000 in stock options (at terms to be agreed upon) commencing at the
start of the first full month following the completion of the Company’s NEO
listing, unless otherwise agreed by both parties;

 

  2



 



 

 

c) For any financing consummated by investors introduced to the Company by the
Advisor, at the closing of each such Transaction, the Company shall pay to the
Advisor five (5%) percent of the total Consideration of the Transaction payable
by wire transfer;

 

d) For any merger and acquisition Transaction consummated by target companies
introduced to the Company whereby the Advisor participates in the selection,
structuring, negotiation, due diligence and project management, at the closing
of each such Transaction, the Company shall pay the Advisor three (3%) percent
of the total Consideration of the Transaction payable by wire transfer;

 

e) For any merger and acquisition and/or Strategic Partnership Transaction
consummated by target company’s which are screened, qualified and introduced to
the Company by the Advisor, at the closing of each such Transaction, the Company
shall pay three (3%) percent of the total Consideration of the Transaction
payable by wire transfer; and

 

f) The Company shall promptly reimburse Advisor for any pre-approved costs and
expenses incurred by Advisor in connection with any Services specifically
requested by Company and performed by Advisor pursuant to the terms of the
Agreement.

  

4. INDEPENDENT CONTRACTOR.

 

It is expressly agreed that Advisor is acting as an independent contractor in
performing its services hereunder, and this Agreement is not intended to, nor
does it create, an employer-employee relationship nor shall it be construed as
creating any joint venture or partnership between the Company and
Advisor.Advisor shall be responsible for all applicable federal, state and other
taxes related to Advisor's compensation hereunder and Company shall not withhold
or pay any such taxes on behalf of Advisor, including without limitation social
security, federal, state and other local income taxes, unless required to do so
by law or notice from any federal or state taxing authority.Since Advisor is
acting solely as an independent contractor under this Agreement, Advisor shall
not be entitled to insurance or other benefits normally provided by Company to
its employees.While the foregoing duties and responsibilities of Advisor may in
a technical legal sense cause Advisor to be deemed an agent of Company, Advisor
shall have no authority to, nor shall he in any way attempt to, bind the Company
to any agreements nor be responsible for its operations.

 

5. ASSIGNMENT.

 

This Agreement is being entered into in reliance upon and in consideration of
the singular skill and qualifications of Advisor.Neither Advisor nor the Company
shall voluntarily, or by operation of law assign or otherwise transfer the
obligations incurred on its part pursuant to terms of this Agreement without the
prior written consent of the other party, except that Company may assign this
Agreement to its parent or any successor without the prior written consent of
Advisor which shall be considered given by Advisor’s entry into this
Agreement.Except as aforesaid, any attempt at assignment or transfer by either
party of its obligations hereunder, without such consent, shall be null and
void.

 

  3



 



 

 

6. PROPRIETARY INFORMATION; WORK PRODUCT; NON-DISCLOSURE.

 

A. Company has conceived, developed and owns, and continues to conceive and
develop, certain property rights and information, including but not limited to
its business plans and objectives, client and customer information, financial
projections, marketing plans, marketing materials, logos, and designs, and
technical data, processes, know-how, formulae, databases, computer programs, and
other trade secrets, intangible assets and industrial or proprietary property
rights which may or may not be related directly or indirectly to Company's
business and all documentation, media or other tangible embodiment of or
relating to any of the foregoing and all proprietary rights therein of Company
are hereinafter referred to as “Proprietary Information”

 

B. General Restrictions on Use. Advisor agrees to hold all Proprietary
Information in confidence and not to, directly or indirectly, disclose, use,
copy, publish, summarize, or remove from Company's premises and/or control any
Proprietary Information (or remove from the control of Company any other
property of Company), except (i) during the consulting relationship to the
extent authorized and necessary to carry out Advisor's responsibilities under
this Agreement, and (ii) after termination of the consulting relationship, only
as specifically authorized in writing by Company. Notwithstanding the foregoing,
such restrictions shall not apply to: (x) information which Advisor can show was
rightfully in Advisor's possession at the time of disclosure by Company; (y)
information which Advisor can show was received from a third party who lawfully
developed the information independently of Company or obtained such information
from Company under conditions which did not require that it be held in
confidence; or (z) information which, at the time of disclosure, is generally
available to the public.

 

C. Ownership of Work Product. All Work Product as defined hereinafter shall be
considered work(s) made by Advisor for hire for Company and shall belong
exclusively to Company and its designees. If by operation of law, any of the
Work Product, including all related intellectual property rights, is not owned
in its entirety by Company automatically upon creation thereof, then Advisor
agrees to assign, and hereby assigns, to Company and its designees the ownership
of such Work Product, including all related intellectual property rights. "Work
Product" shall mean any writings (including excel, power point, emails, etc.),
programming, documentation, data compilations, reports, and any other media,
materials, or other objects produced as a result of Advisor's work or delivered
by Advisor in the course of performing that work.

 

7. TERMINATION. This Agreement may be terminated on the occurrence of any one of
the following events:

 

A. The expiration of the Term hereof.

 

B. Any material acts or events which inhibit Advisor from fully performing its
responsibilities to the Company in good faith, such as (i) a felony criminal
conviction; (ii) any other criminal conviction involving Advisor's fraud, lack
of honesty or Advisor's moral turpitude; (iii) drug or alcohol abuse; or (iv)
acts of dishonesty, gross carelessness or gross or intentional misconduct.

 

C. Advisor shall have the right and discretion to terminate this Agreement
should the Company violate any law, ordinance, permit or regulation of any
governmental entity, except for violations which either singularly or in the
aggregate do not have or will not have a material adverse effect on the
operations of the Company.

 

  4



 



 

 

8. DISCLAIMER OF RESPONSIBILITY FOR ACTS OF COMPANY.

 

The obligations of the Advisor described in this Agreement consist solely of the
furnishing of information and advice to the Company.All final decisions with
respect to acts of the Company or its affiliates, whether or not made pursuant
to or in reliance on information or advice furnished by Advisor hereunder, shall
be those of the Company or such affiliates and Advisor shall under no
circumstances be liable for any expenses incurred or loss suffered by the
Company as a consequence of such decisions.

 

9. GENERAL PROVISIONS.

 

A. Governing Law and Jurisdiction. This Agreement shall be governed by and
interpreted in accordance with the laws of the Netherlands, Nord Holland.Each of
the parties hereto consents to such jurisdiction for the enforcement of this
Agreement and matters pertaining to the transaction and activities contemplated
hereby.

 

B. Attorneys' Fees. In the event a dispute arises with respect to this
Agreement, the party prevailing in such dispute shall be entitled to recover all
expenses, including, without limitation, reasonable attorneys' fees and expenses
incurred in ascertaining such party's rights, in preparing to enforce or in
enforcing such party's rights under this Agreement, whether or not it was
necessary for such party to institute suit.

 

C. Complete Agreement. This Agreement supersedes any and all of the other
agreements, either oral or in writing, between the Parties with respect to the
subject matter hereof and contains all of the covenants and agreements between
the parties with respect to such subject matter in any manner whatsoever.Each
party to this Agreement acknowledges that no representations, inducements,
promises or agreements, oral or otherwise, have been made by any party, or
anyone herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding.This Agreement may be changed or
amended only by an amendment in writing signed by all of the Parties or their
respective successors-in-interest.

 

D. Binding. Except as aforesaid, this Agreement shall be binding upon and inure
to the benefit of the successors-in-interest, assigns and personal
representatives of the respective Parties.

 

E. Notices.All notices and other communications provided for or permitted
hereunder shall be made by hand delivery, first class mail, telex or telecopied,
addressed as follows:

 

If to Company:

141 West Jackson Blvd.

Suite 4236

Chicago, IL 60604

 

If to Advisor:

Valkenburgerstraat, 188B

Amsterdam, Nord Holland NC 1011

 

All notices that are required to be or may be sent pursuant to the provision of
this Agreement shall be sent by certified mail, return receipt requested, or by
overnight package delivery service to each of the parties at the address
appearing herein, and shall count from the date of mailing or the validated air
bill.

 

F. Unenforceable Terms. Any provision hereof prohibited by law or unenforceable
under the law of any jurisdiction in which such provision is applicable shall as
to such jurisdiction only be ineffective without affecting any other provision
of this Agreement.To the full extent, however, that such applicable law may be
waived to the end that this Agreement be deemed to be a valid and binding
agreement enforceable in accordance with its terms, the Parties hereto hereby
waive such applicable law knowingly and understanding the effect of such waiver.

 

  5



 



 

 

G. Execution in Counterparts.This Agreement may be executed in several
counterparts and when so executed shall constitute one agreement binding on all
the Parties, notwithstanding that all the Parties are not signatory to the
original and same counterpart.

 

H. Further Assurance.From time to time each Party will execute and deliver such
further instruments and will take such other action as any other Party may
reasonably request in order to discharge and perform their obligations and
agreements hereunder and to give effect to the intentions expressed in this
Agreement.

 

I. Miscellaneous Provisions.The various headings and numbers herein and the
grouping of provisions of this Agreement into separate articles and paragraphs
are for the purpose of convenience only and shall not be considered a party
hereof.The language in all parts of this Agreement shall in all cases be
construed in accordance with its fair meaning as if prepared by all Parties to
the Agreement and not strictly for or against any of the Parties.

 

J. Entire Agreement.This Agreement, together with the documents and exhibits
referred to herein, embodies the entire understanding among the parties and
merges all prior discussions or communications among them, and no party shall be
bound by any definitions, conditions, warranties, or representations other than
as expressly stated in this Agreement, or as subsequently set forth in writing,
signed by the duly authorized representatives of all of the parties hereto. This
agreement, when executed shall supersede and render null and void any and all
preceding oral or written understandings and agreements.

 

K. No Oral Change; Waiver.This Agreement may only be changed, modified, or
amended in writing by the mutual consent of the parties hereto.The provisions of
this Agreement may only be waived in or by a writing signed by the party against
whom enforcement of any waiver is sought.

 

10. INDEMNIFICATION.

 

Both Parties shall indemnify, defend and hold the other party harmless against
any and all claims, loss, cost, liability, or expense (including, without
limitation, reasonable attorneys’ fees and costs) incurred, sustained and/or
paid by either party arising out of (i) any breach by either party of any of its
representations, warranties or covenants made under or in connection with this
Agreement, or (ii) the gross negligence or willful misconduct of either party in
its performance under this Agreement.

 

11. WARRANTIES AND REPRESENTATIONS.

 

Advisor’s advisory services are provided on a best efforts basis and are based
on his personal experience and expertise.There are no guarantees, warranties or
representations of any kind that Advisor's advice or services will produce any
specific results for the benefit of the Company.Actual results may substantially
and materially differ from those suggested by Advisor.Advisor represents and
warrants to Company that (a) he is under no contractual restriction or other
restrictions or obligations that are inconsistent with this Agreement, the
performance of his duties and the covenants hereunder, and (b) he is under no
physical or mental disability that would interfere with his keeping and
performing all of the agreements, covenants and conditions to be kept or
performed hereunder.

 

####

 

  6



 



 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 

“COMPANY”      “ADVISOR”  

 

 

 

 

 

Cosmos Holdings, Inc.

 

 

PGS Ventures B.V.

 

 

 

 

 

 

By: /s/ Greg Siokas   By /s/ Peter Goldstein   Name: Greg Siokas     Name: Peter
Goldstein   Title: Chief Executive Officer     Title: Director  



 

 

  7



 

 